In this case a judgment had been rendered in the Common Pleas of Mercer county, against the present plaintiffg in error which was afterwards reversed by this Court, and a venire de novo awarded. An execution was then issued from this Court, to levy the costs, which accordingly were paid. But upon application by the party who had been cornpelled to pay them, The Court, upon the ground that where a judgment is reversed, this Court gives no costs, quashed the execution, and ordered the money received by the different officers, to be refunded.